Citation Nr: 1139775	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  04-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1954 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington, which, in pertinent part, denied the above claim.  

This matter was previously before the Board in March 2007, January 2008, and December 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

In May 2007, the Veteran testified at a hearing at the RO before a now retired Veterans Law Judge of the Board.  In November 2010, the Veteran was informed that the Veterans Law Judge that conducted the May 2007 hearing was no longer employed by the Board.  In December 2010, the Veteran elected to be scheduled for a new hearing before a different Veterans Law Judge of the Board.  In April 2011, he testified at a before the undersigned at the RO.  A transcript of each hearing has been associated with his claims file.
  
At the hearing the Veteran raised a claim for service connection for ischemic heart disease.  That claim is referred to the RO for initial adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has currently diagnosed PTSD as a result of an in-service stressor related to his participation in combat.



CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In the decision below, the Board grants the claim of service connection for PTSD.  The Veteran does not require further assistance or notice to substantiate the claim.

Service Connection for PTSD

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

Generally, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the Veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July13, 2010, VA has amended 38 CFR § 3.304(f) to provide as follows: If a stressor claimed by a Veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During his May 2007 and April 2011 hearings, the Veteran testified that he was exposed to several stressors during his period of active service.  Specifically, he described incidents which included almost firing on and killing a young girl who had jumped out of the bushes; seeing bodies of dead soldiers; fleeing from incoming mortar fire; and being ambushed while driving in a convoy and having to be rescued by artillery support and helicopter.  As to the incident in which the Veteran reported fleeing from incoming mortar fire, he described that in May 1966, he had been loading a water tank with a fellow service member when his position came under attack.  He added that he jumped into a foxhole for cover, re-injuring a prior low back disorder.  He noted that he was evacuated to a field hospital and then to a general hospital in Japan for treatment.

The Veteran's service personnel records, along with a Correction to DD Form 214, Certificate Of Release Or Discharge From Active Duty (DD Form 215) dated in June 2005, confirm that he was awarded the Vietnam Service Medal with three Bronze Service Stars; the Republic of Vietnam Campaign Medal With Device; and the Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge.  The Veteran's service personnel records also indicate that he participated in the Vietnam Defensive, Vietnam Counteroffensive, and Vietnam Counteroffensive Phase II campaigns.

The Veteran's record of assignments confirms that he served with an artillery unit in the Republic of Vietnam from November 1965 to May 1966.  The record indicates that on May 11, 1966, the Veteran was transferred to the 85th Evacuation Hospital in Qui Nhon, Vietnam, and that on May 17, 1966, he was sent to the 106th General Hospital in Yokohama, Japan.  A service treatment record from the 106th General Hospital dated on May 22, 1966, shows that the Veteran was treated for low back pain and X-ray abnormality.  A history of intermittent back pain since childhood, with subsequent aggravating injuries was indicated.  While prior incidents dated in 1955 and 1964 were noted, the record makes no mention of the specific incident which resulted in the Veteran's evacuation in May 1966.

VA and private outpatient treatment reports and reports of VA examinations show that he has repeatedly stated that he injured his low back in 1966 in Vietnam when he jumped into a foxhole and was unable to climb out.

Private outpatient treatment records from V.  P., M.D., dated from September 1998 to February 2002 show that the Veteran was said to be undergoing treatment for PTSD.

A VA PTSD examination report dated in March 2002, shows that the Veteran reported that during an enemy attack while diving into a foxhole, he hurt his back to the degree that he had to be medically evacuated from Vietnam to a hospital in Japan.  A history of post-service assaults was also indicated.  The diagnosis was chronic PTSD, mild to moderate in severity.  The Veteran was referred to the Veterans Counseling Center for specific counseling targeting his war-related symptoms.

A letter from the Veteran's therapist at the Vet Center in Tacoma, Washington, dated in April 2003, shows that he was said to be experiencing PTSD due to the stressors enumerated above, to include being exposed to enemy mortar fire.  

A lay statement from the Veteran's former spouse (1960 to 1973) dated in January 2004, shows that the Veteran was said to have been an "all around family man" prior to going to Vietnam, and that following his return, he was completely different.  He had become controlling, and exhibited out of the ordinary sleeping habits and restlessness, making him difficult to live with.

A lay statement from the Veteran's current spouse (1973 to the present) dated in January 2004, shows that the Veteran was reluctant to discuss his experiences in Vietnam.  His PTSD symptoms were said to have become more prominent over the course of their marriage.

VA outpatient treatment records dated from July 2004 to August 2007 show intermittent treatment for symptoms associated with PTSD.

Correspondence from the Defense Personnel Records Information Retrieval System dated in August 2010 shows that in researching the Operational Report-Lessons Learned submitted by the Veteran's units (Battery A, 1st Battalion, 30th Artillery and 3rd Brigade, 25th Infantry Division) it was not documented that the unit was subjected to enemy attack during the specified period ending July 30, 1966.  Daily Staff Journals could not be located.  It was also indicated that Morning Reports from the Veteran's unit from 1966 were not maintained, and that a Morning Report search might provide additional relevant information.

A VA psychiatric examination report dated in September 2010 shows that the Veteran related a history consistent with that as set forth above, to include the specified stressful events, including the enemy mortar fire.  The diagnosis was moderately severe PTSD.  The examiner opined that the Veteran's symptoms of PTSD were more probably than not primarily due to stressors experienced while on active duty in Vietnam, and secondary to his post-service 1997 assault.  The Veteran was also found to have dysthymic disorder, not otherwise specified, secondary to his PTSD.

Analysis

Although the service personnel records do not confirm that the Veteran's unit was actually under mortar attack, or that the Veteran jumped into a foxhole in response to incoming mortar fire, his service personnel records do confirm that he was attached to a unit that likely was in a combat zone.  Moreover, while the service personnel and treatment records do not demonstrate that he injured his back while jumping for cover into a foxhole, they do corroborate that he was evacuated from his unit to a field hospital in Vietnam and then to a general hospital in Japan in May 1996 for treatment to his back.  

The Veteran has been consistent in reporting his stressors over a period of several decades. The Veteran's statements as to a history of jumping into a foxhole to avoid incoming mortar fire to be credible, as they are of record as early as in November 1980, which is more than 20 years prior to his filing a claim for service connection for PTSD.  Overall his testimony is deemed credible.  

His reports of receiving incoming mortar fire and diving for cover into a fox hole indicate that he participated in combat.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  Accordingly, credible supporting evidence of the in-service combat stressors is not required.

The diagnosis of PTSD is well established and does not appear to be in dispute.  Therefore, the determinative issue is whether there is a relationship between the in-service combat stressors and the PTSD diagnosis.  In this regard, the VA examiner in September 2010 referenced the Veteran's asserted stressors, to include being subjected to enemy fire, and concluded that his PTSD was more probably than not secondary primarily to stressors experienced while on active duty in Vietnam.  Under these circumstances, the medical evidence of record indicates the Veteran has PTSD related to a confirmed in-service stressor.  In essence, the VA medical professional has found the confirmed stressor to support a PTSD diagnosis.

In sum, the criteria for the grant of service connection for PTSD have been met, and the appeal is granted.  


ORDER

Service connection for PTSD is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


